UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7552



SYLPHIDE A. SPENCER,

                                           Petitioner - Appellant,

          versus

VIRGINIA PAROLE BOARD,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-1302)


Submitted:   February 25, 1997            Decided:   March 18, 1997


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Sylphide A. Spencer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on her petition filed under 28 U.S.C. § 2254 (1994), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Spencer v. Virginia

Parole Board, No. CA-96-1302 (E.D. Va. Sept. 18, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2